Citation Nr: 1039056	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1944 to December 1947, and from January 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Seattle, 
Washington, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased, compensable, evaluation for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran failed to report for a necessary June 2010 VA 
contract examination scheduled in connection with his claim for 
increased evaluation without a showing of good cause or a request 
to reschedule; notice of such was mailed to his address of 
record.


CONCLUSION OF LAW

Entitlement to a compensable evaluation for service connected 
bilateral hearing loss is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  As the appeal is denied as a matter of law, these 
duties are not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law).

The record does reflect, however, that fully complaint notice was 
provided to the Veteran in August 2008 correspondence, prior to 
the adjudication of his claim.  Further, relevant VA treatment 
records have been obtained, several VA examinations were 
conducted, and the Veteran has supplied copies of private 
audiometric evaluations and statements from friends and family 
regarding his disability.  

II.  Analysis

The Veteran was service connected for bilateral hearing loss in a 
November 2001 rating decision, and assigned a 0 percent 
evaluation.  He did not appeal this decision, which became final 
in November 2002.

In November 2007, the Veteran filed a formal claim for increased 
evaluation of his service connected bilateral hearing loss.  A VA 
contract examination was conducted in February 2008, and in March 
2008, a rating decision denying entitlement to an increased 
evaluation was issued by the RO.  The Veteran did not expressly 
disagree with this denial, but he did contact his Senator for 
assistance. 

Upon receipt of a Congressional inquiry on the Veteran's behalf, 
the RO advised the Veteran, through the Senator's office, that he 
could submit a new claim for increase, or disagree with the March 
2008 decision and initiate an appeal.

In July 2008 correspondence, the Veteran elected to file a new 
claim for increased evaluation, stating that his hearing loss and 
worsened and now met the criteria for a compensable evaluation.  
The RO in September 2008 denied entitlement on the basis of the 
results of the February 2008 VA contract examination; the Veteran 
then filed a Notice of Disagreement in November 2008.  A new VA 
contract examination was then scheduled, and conducted, in 
December 2008.  Further, VA records reflect the results of a 
February 2009 audiometric examination, and the Veteran has 
submitted a copy of August 2000 and October 2008 private 
audiometric evaluations.

In October 2009, the Veteran contacted the RO by phone, and 
stated that he wished to file a claim for increased evaluation of 
his hearing loss; he reported having filed paperwork related to 
this claim several months before.  VA noted that this issue was 
already on appeal.

The RO then scheduled a VA contract examination for the Veteran, 
interpreting his October 2009 telephone contact as an assertion 
of worsening of his disability.  The record reflects that the 
contract examiner notified the Veteran of the examination 10 days 
prior to the appointment.  The notice was sent to the address of 
record, which has been used both before and after the examination 
notice, with no evidence or allegation that it is not a valid 
address.  In June 2010, the contract examiner notified VA that 
the Veteran had failed to appear for the scheduled examination, 
and August 2010 supplemental statement of the case discussed the 
failure to report.

No explanation for the failure to appear for the examination has 
been proffered, nor has the Veteran requested rescheduling.

Regulations provide that in connection with a claim for increased 
evaluation, when entitlement to the benefit sought cannot be 
determined without a VA examination and a claimant fails to 
report for such examination without a showing of good cause, 
"the claim shall be denied."  38 C.F.R. §  3.655(b) (emphasis 
added).  

While the Veteran did receive several VA examinations prior to 
June 2010, the RO properly determined, based on his statements 
indicating a worsening of his disability, that an examination to 
obtain updated findings was required.  The claim for increase 
could not be resolved in the absence of such findings.  The 
Veteran was properly notified of the examination, and of the 
importance of his appearance. 

It is undisputed that the Veteran failed to report for the 
necessary examination scheduled in connection with his claim for 
increased evaluation.  Accordingly, a compensable evaluation for 
service connected bilateral hearing loss is not warranted, as a 
matter of law.  38 C.F.R. § 3.655.


ORDER

A compensable evaluation for service connected bilateral hearing 
loss is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


